Citation Nr: 0010676	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for carpal tunnel 
syndrome of the right hand, secondary to service-connected 
left hand disabilities.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October and November 1997 rating decisions by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2000, the 
veteran testified at the RO before a member of the Board in 
Washington, D.C. via videoconference.  

The Board notes that although the RO, in August 1999, 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for carpal tunnel 
syndrome of the right hand, secondary to service-connected 
left hand disabilities, in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the RO's 
actions.  As such, the Board must first consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for carpal tunnel syndrome of the right 
hand, secondary to service-connected left hand disabilities 
even though the RO reopened that issue.


FINDINGS OF FACT

1.  In a July 1996 decision, the RO denied entitlement to 
service connection for carpal tunnel syndrome of the right 
hand, secondary to service-connected left hand disabilities, 
and was provided notice of his procedural and appellate 
rights in a July 1996 letter; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's July 1996 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's service-connected left hand disabilities 
contributed to cause or at least worsened his carpal tunnel 
syndrome of the right hand.  


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision denying service connection 
for carpal tunnel syndrome of the right hand, secondary to 
service-connected left hand disabilities, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's July 1996 decision, thus, the claim for service 
connection for carpal tunnel syndrome of the right hand, 
secondary to service-connected left hand disabilities, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  Secondary service connection is warranted for carpal 
tunnel syndrome of the right hand.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1996 decision, the RO denied entitlement to service 
connection for carpal tunnel syndrome of the right hand, 
secondary to service-connected left hand disabilities.  The 
veteran was provided notice of his procedural and appellate 
rights in a July 1996 letter; however he did not perfect his 
appeal.  Although the veteran asserts that he did not receive 
the notification letter, the record reflects that this letter 
was mailed to his address of record.  Thus, the RO's July 
1996 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The Court has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was July 1996.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In August 1997, the veteran sought to reopen his claim.  The 
evidence added to the record since the RO's July 1996 
decision consists of private medical records dated in 
September and December 1992 showing that the veteran has 
right carpal tunnel syndrome; a medical report of Alberto C. 
Lee, M.D., which does not contain an opinion regarding the 
etiology of the veteran's right carpal tunnel syndrome; a 
medical report of Tony C. Majestro, M.D., in which Dr. 
Majestro opined that the veteran's carpal tunnel syndrome is 
due to a stretch injury; and a medical report of Luis A. 
Loimil, M.D., who opined that the veteran's left hand 
disabilities contributed to cause his right carpal tunnel 
syndrome.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  Specifically, the opinion of Dr. 
Loimil provides a basis for secondary service connection to 
be granted.  As such, this evidence is relevant and probative 
to the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  As set forth below, the Board is granting the 
veteran's claim for entitlement to right carpal tunnel 
syndrome; as such, the veteran is not prejudiced by the 
Board's considering the issue of service connection on the 
merits prior to any such consideration by the RO.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  The Board has 
determined that new and material evidence has in fact been 
presented.  Therefore, the second and third steps need to be 
undertaken.

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim in light 
of Dr. Loimil's statement.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  Since the claim is well-grounded, the Board must 
consider the issue of service connection on the merits.  
Elkins.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has also held that service connection may be granted for a 
disability that has been aggravated by a service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran is service-connected for 
significant left hand disabilities and is rated as having 
loss of use of that hand.  The veteran contends that his left 
hand disabilities have caused him to overuse his right hand 
which resulted in the development of carpal tunnel syndrome 
in that hand.  According to Dr. Majestro, the veteran's right 
hand disability is the result of an injury the veteran 
sustained when he fell off a truck and caught himself with 
his right arm.  He indicated that the veteran had a "stretch 
injury."  However, Dr. Loimil, who is a board certified 
orthopedic surgeon, indicated that there was "no question" 
in his mind that the veteran's left hand disabilities 
contributed to the carpal tunnel syndrome of the right hand.  

The Board finds that Dr. Loimil's opinion is more probative 
than the negative opinion of record in light of Dr. Loimil's 
qualifications and the significant nature of the veteran's 
left hand disabilities.  The Board finds that there is 
sufficient medical evidence to show that the veteran's 
service-connected left hand disabilities contributed to cause 
or at least worsened his carpal tunnel syndrome of the right 
hand.  Thus, the Board concludes that service connection is 
warranted for carpal tunnel syndrome of the right hand.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).




ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right hand is granted.


REMAND

In his hearing testimony, the veteran testified that several 
years ago, while he as working, he began to get out of his 
vehicle and his foot on the ground slipped.  He related that 
he was unable to maintain his grip on the car due to service-
connected hand disability.  In sum, the veteran essentially 
asserted that his service-connected hand disabilities caused 
him to fall and injure his back.  He maintained that he has 
not worked since that back injury.  In addition, he 
alternatively asserted that his service-connected hand 
disabilities alone preclude employment.  The Board construes 
the veteran's statements as a claim for service connection 
for a back disability.  

The Board observes that the medical records show that the 
veteran has significant hand disabilities; however, the 
veteran also has evidently been unable to work since he 
suffered a back injury in 1994.  As such, the Board finds 
that the claim of service connection for a back disability 
should be resolved prior to the claim for TDIU. 

In that regard, the record shows that the veteran has been 
treated by various facilities and physicians for his back 
disability.  Specifically, the veteran has been treated at 
the emergency room of the General Division, CAMC, in 
Charleston, West Virginia; by Dr. Casto; Dr. Francis 
Seldanha; Dr. Ramesh; Dr. Condaras; and by Dr. Panus 
Ignatiadis.  Accordingly, those records should be obtained.  
Likewise, the complete clinical records of Drs. Alberto C. 
Lee and Luis A. Loimil, should be obtained.  In addition, 
since the veteran has a claim pending for TDIU, all recent 
treatment records pertaining to his hand disabilities should 
be obtained.  

Thereafter, the veteran should be afforded a VA examination 
to include neurological and orthopedic evaluations to 
determine what disabilities, if any, preclude employment.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
obtain the name(s) and address(es) of the 
facilities and physicians who have 
treated him for his hand and back 
disabilities.  The RO should obtain the 
requisite authorization for release of 
medical information.  Then, the RO should 
request copies of all clinical records of 
the veteran which are not already in the 
claims file, from the facilities and 
physicians identified by the veteran as 
well as from the General Division, CAMC, 
in Charleston, West Virginia; by Dr. 
Casto; Dr. Francis Seldanha; Dr. Ramesh; 
Dr. Condaras; and by Dr. Panus 
Ignatiadis.  Likewise, the complete 
clinical records of Drs. Alberto C. Lee 
and Luis A. Loimil should be obtained.  
These records should be associated with 
the claims file.  The veteran should also 
be informed that he may submit these 
records on his own.  

2.  The veteran should be afforded a VA 
examination to include neurological and 
orthopedic evaluations.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, should be 
made available to the examiner(s) prior 
to the examination.  All special studies 
and tests, including x-rays, should be 
undertaken.  The examiner(s) should be 
asked to provide detailed findings of the 
current manifestations of the veteran's 
hand and back disabilities.  The examiner 
should also give a medical opinion as to 
the limitations, if any, the veteran's 
disabilities place on employment.  The 
examiner should give a medical opinion as 
to whether the veteran's service-
connected hand disabilities alone 
preclude employment.

3.  The RO should review the veteran's 
claim for entitlement to service 
connection for a back disability as 
secondary to his service-connected hand 
disabilities.  If that claim is not 
resolved to his satisfaction, the veteran 
and his representative should so be 
advised.  If the veteran files a timely 
notice of disagreement, he and his 
representative should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

4.  The RO should readjudicate the 
veteran's claim for entitlement to TDIU.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 


- 10 -


